Judgment, Supreme Court, New York County (Leslie Crocker Snyder, J.), rendered September 5, 1990, convicting defendant, upon his plea of guilty, of conspiracy in the second degree, two counts of criminal sale of a controlled substance in the second degree, four counts of criminal sale of a controlled substance in the third degree, two counts of criminal possession of a controlled substance in the second degree, six counts of criminal possession of a controlled substance in the third degree, three counts of criminal possession of a controlled substance in the fourth degree, three counts of criminal possession of a weapon in the third degree, criminally using drug paraphernalia in the second degree, and criminal possession of a weapon in the fourth degree, and sentencing him to concurrent prison terms of 7 years to life for the second degree sale and possession convictions, and to lesser concurrent terms for the remaining convictions, unanimously affirmed.
Defendant’s argument that he was not adequately allocated on his plea of guilty to the entire indictment is not preserved as a matter of law, defendant never having moved to withdraw the plea (People v Lopez, 71 NY2d 662), and, in any event, is without merit, the record demonstrating that the plea was entered knowingly and voluntarily (People v Harris, 61 NY2d 9, 19).
We have considered defendant’s other claims and find them to be without merit. Concur — -Rosenberger, J. P., Ellerin, Wallach, Kupferman and Rubin, JJ.